United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                             January 23, 2004
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                             No. 03-50555
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE MARCELO FRIAS-RODRIGUEZ,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-02-CR-354-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Marcelo Frias-Rodriguez appeals his sentence imposed

following his guilty plea conviction for possession with intent

to distribute less than 50 kilograms of marijuana.     Frias was

sentenced to a term of imprisonment of 18 months to be followed

by a three-year term of supervised release.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    See Mosley v. Cozby, 813 F.2d 659, 660


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50555
                                  -2-

(5th Cir. 1987).   Although Frias’ letter to the court indicated

that he was seeking a reduction of his sentence, the other

statements in his letter clearly evinced his intent to appeal his

sentence.   Therefore, the court has jurisdiction to address this

appeal.   See Stevens v. Heard, 674 F.2d 320, 322-23 (5th Cir.

1982).

     Frias argues that the district court clearly erred in

refusing his request to reduce his offense level for having a

minor role in the offense.    He argues that he was merely a

courier transporting a relatively small amount of marijuana and

that his consent to search his vehicle indicated that he was not

a sophisticated drug smuggler.

      A defendant's offense level may be decreased by two

levels if the defendant was a minor participant in an offense.

See U.S.S.G. § 3B1.2.   A minor participant is one “who is less

culpable than most other participants, but whose role could not

be described as minimal.”    U.S.S.G. § 3B1.2, comment. (n.5).

The district court did not clearly err in determining that Frias

failed to show that there were any other participants in the

offense and thus, that Frias failed to show that he was

substantially less culpable than other involved individuals

involved in the offense.     United States v. Brown, 54 F.3d 234,

241 (5th Cir. 1995).

     AFFIRMED.